In a proceeding pursuant to article 78 of the CPLR inter alia to compel the issuance of certificates of occupancy, the appeal is from an order of the Supreme Court, Richmond County, dated August 19, 1970, which ordered the issuance of such certificates. Order reversed, on the law, without costs, and proceeding remanded to the Special Term for a hearing and a new determination. In our opinion, a hearing is required to resolve the following issues of fact: (a) Whether the Brookfield Avenue sewer is functioning properly and (b) whether petitioner Buttonwood is a party to the construction of an unauthorized Lamoka-Abington Sewer. Under the circumstances of this case, if these issues are resolved in favor of petitioners, we deem them to be entitled to the issuance of certificates of occupancy. Rabin, P. J., Hopkins, Munder, Gulotta and Brennan, JJ., concur.